COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  ROYALCO OIL & GAS                               §               No. 08-11-00013-CV
  CORPORATION,
                                                  §                 Appeal from the
                        Appellant,
                                                  §                43rd District Court
  v.
                                                  §             of Parker County, Texas
  TEXAS CES, INC. D/B/A SHALE TANK
  TRUCK, MERCER WELL SERVICE,                     §                (TC# CV08-1966)
  AND BASIN TOOL COMPANY,
                                                  §
                         Appellees.
                                                  §

                                              §
                                            ORDER

       On September 9, 2011, this Court issued an order abating the above styled and numbered

case due to bankruptcy proceedings. The Order stated that once the proceeding were finished the

parties were to file a proper motion showing that the stay has been lifted and specifying the action

required by this Court. The Court ORDERS a motion/response is due to be filed with this Court

on or before February 23, 2022 regarding the status of the bankruptcy.

       IT IS SO ORDERED this 8th day of February, 2022.


                                              PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.